
	
		III
		112th CONGRESS
		2d Session
		S. RES. 518
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2012
			Ms. Landrieu (for
			 herself, Mr. Graham, and
			 Mr. Grassley) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			November 30, 2012
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Congratulating the Southern Baptist
		  Convention for electing Reverend Fred Luter, Jr., as the president of the
		  Southern Baptist Convention, acknowledging Reverend Luter’s unique role as the
		  first African-American leader of the Southern Baptist Convention, and honoring
		  the commitment of the Southern Baptist Convention to an inclusive faith-based
		  community and society.
	
	
		Whereas the Southern Baptist Convention formed in 1845 in
			 Augusta, Georgia, in opposition to the abolition of slavery;
		Whereas the Southern Baptist Convention supported racial
			 segregation for much of the twentieth century;
		Whereas the Southern Baptist Convention issued a
			 resolution stating that the Convention sought to purge itself and society of
			 all racism in 1978;
		Whereas the Southern Baptist Convention issued a
			 resolution denouncing racism as a deplorable sin in 1995;
		Whereas, in 2012, the Southern Baptist Convention is a
			 cooperative of more than 45,000 churches that seek diligently to bring about
			 greater racial and ethnic representation at every level of Southern Baptist
			 institutional life;
		Whereas Reverend Fred Luter, Jr., was born on November 11,
			 1956, in New Orleans, Louisiana;
		Whereas Reverend Luter preached his first church sermon in
			 1983 at the Law Street Baptist Church in New Orleans, Louisiana;
		Whereas Reverend Luter became the pastor of Franklin
			 Avenue Baptist Church in 1986;
		Whereas, under the leadership of Reverend Luter, the
			 Franklin Avenue Baptist Church community grew from 65 members in 1986 to more
			 than 7,000 members in 2005;
		Whereas the Franklin Avenue Baptist Church was destroyed
			 in 2005 by Hurricane Katrina and lost approximately 2,000 members;
		Whereas Reverend Luter, in cooperation with Reverend David
			 Crosby, found a temporary home for Franklin Avenue Baptist Church during the
			 aftermath of Hurricane Katrina;
		Whereas, continuing that spirit of cooperation, Reverend
			 Crosby nominated Reverend Luter to become president of the Southern Baptist
			 Convention;
		Whereas Reverend Luter was elected to be the first
			 African-American president of the Southern Baptist Convention on June 19, 2012;
			 and
		Whereas the election of Reverend Luter brings great pride
			 and honor to the membership of the Southern Baptist Convention: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)congratulates the
			 Southern Baptist Convention for electing Reverend Fred Luter, Jr., as the
			 president of the Southern Baptist Convention;
			(2)acknowledges
			 Reverend Luter’s unique role as the first African-American leader of the
			 Southern Baptist Convention; and
			(3)honors the
			 commitment of the Southern Baptist Convention to an inclusive faith-based
			 community and society.
			
